Citation Nr: 1630694	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  10-47 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an earlier effective date for the Veteran's dependent spouse prior to January 1, 2010, based upon substitution. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from May 1967 to September 1978.  The Veteran died in June 2013. The appellant claims as the Veteran's surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes the Veteran filed a notice of disagreement as to the RO's July 2010 administrative decision in August 2010. During the pendency of the appeal the Veteran died, and in September 2013, appellant filed a claim requesting Dependency and Indemnity Compensation (DIC). Thereafter the appellant filed a claim for substitution in April 2014, to continue the Veteran's claim for an earlier effective date, as the Veteran's surviving spouse. The law provides that, upon the death of a claimant, a person who would be eligible to receive accrued benefits due to the claimant may be substituted as the claimant for the purposes of processing the claim to completion. See 38 U.S.C.A. § 5121A (West 2014). A January 2015 administrative decision granted appellant's claim for substitution. 

Notably, service connection for the cause of the Veteran's death was granted in a September 2013 rating decision. As such, the RO has recognized appellant as the surviving spouse of the Veteran.   

In December 2010, the Veteran filed a Substantive Appeal via VA Form 9, requesting a hearing before a Veterans Law Judge. The appellant and her representative were provided notice of the scheduled hearing but failed to attend the July 2015 hearing or request a postponement. The hearing request is therefore deemed to have been withdrawn. 38 C.F.R. § 20.704(d) (2015). 

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  At the time of his death, the Veteran had a claim pending for entitlement to an earlier effective date for a dependent spouse prior to January 1, 2010.
 
2. The Veteran was awarded disability compensation at a 30 percent rate or greater effective July 2007.

3. In July 2008, the Veteran submitted an application for dependency including, VA Form 21-686c, Declaration of Status of Dependents, listing the appellant as his spouse, which based on the evidence of record was complete. 

4. In a July 2010 administrative decision, the RO granted the Veteran's request for dependency for the appellant effective January 1, 2010.


CONCLUSION OF LAW

The criteria for payment of an additional compensation for a dependent spouse, effective July 16, 2007, have been met. 38 U.S.C.A. §§ 1115, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.31, 3.151, 3.401 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to appellant's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In light of the fully favorable decision herein, no further discussion of compliance with VA's duty to notify and assist is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). 

II. Analysis

The appellant seeks entitlement to an effective date prior to January 1, 2010 for a dependency claim, based upon substitution. Unless provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor. 38 U.S.C.A. § 5110(a).

An additional amount of compensation may be payable for a spouse and child where a Veteran is entitled to compensation based on a disability evaluated as 30 percent or more disabling. 38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2). 

Regarding an award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the service member's award. 38 C.F.R. 
 § 3.401(b). The "date of claim" for additional compensation for dependents is the date of the Veteran's marriage, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action. 38 U.S.C.A. § 5110(f),(n); 38 C.F.R. § 3.401(b)(1). Marriage is established by evidence including an abstract of the public record of a marriage, or copy of the church record of marriage, containing sufficient data to identify the parties, date and place of the marriage and the number of prior marriages shown on the official record. 38 C.F.R. § 3.205(a).

The earliest that the additional award of compensation for a dependent spouse can occur is the first day of the month following the effective date. See 38 C.F.R. § 3.31. 

The appellant contends an effective date of July 16, 2007, for the award of dependent compensation is warranted. The record reflects the Veteran was in receipt of a 30 percent disability rating or greater since the June 2008 rating decision, effective July 16, 2007. The Veteran was provided notification on July 14, 2008, regarding completing VA Form 21-686c, Declaration of Status of Dependents, and additional necessary paperwork regarding dependents. 

It is clear, that the Veteran became potentially eligible for an added dependent as of the June 2008 rating decision. Thereafter the Veteran submitted a completed VA Form 21-686c, in July 2008 and again in May 2009. The Veteran completed a third VA Form 21-686c, along with a copy of his marriage license, which was "date stamped" and received by VA on December 2, 2009. The Board notes there is an absence of "date stamps" on the Veteran's completed VA Form 21-686c dated July 2008, which has a VBMS receipt date of June 26, 2008 and from May 2009 which has a VBMS receipt date of June 26, 2008. 

It is clear that the initial VA Form 21-686c, from July 2008 was an incomplete application, as the Veteran failed to report how many times his spouse had been married. See July 2008 VA Form 21-686c. Generally, the failure to respond to an incomplete application is fatal until the date of completing the application. See C.F.R. § 3.401(b).  However, the Veteran did report that he was married to B.B. and the marriage had been in 1964. 

Prior to the June 2008 rating decision, the Veteran had submitted a marriage license establishing B.B. as his spouse. VBMS notes a marriage certificate was received on October 12, 1978. Also of record is a VA Form 21-526e, from October 1978, noting B.B. as the Veteran's spouse and there had been an education award recognizing B.B. as the Veteran's spouse. 

In essence, when the Veteran submitted the initial VA Form 21-686c noting B.B. as his only spouse, the file already established all the critical information and the application was not incomplete. Accordingly, the Board finds an earlier effective date for an additional dependency allowance is warranted, and the appeal is granted.  


ORDER

Entitlement to additional compensation for a dependent spouse, effective July 16, 2007, is granted, subject to the regulations governing the payment of monetary awards. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


